DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 2, 4 and 6 - 9 are allowable over the Prior Art of Record because it fails to teach or suggest a power tool for implementing an angled cut, the power tool comprising a controller supported by the housing and including an electronic processor and a memory storing instructions that when executed by the electronic processor configure the controller to determine a first angle between the power tool and the workpiece based on the first distance to the workpiece and the second distance to the workpiece; and indicate the first angle between the power tool and the workpiece via the angle output indicator of the power tool, wherein the first angle between the power tool and the workpiece is an angle between the power tool and an edge of the workpiece for making the angled cut in combination with the remaining limitations of the claims.


Claims 10 – 13 and 15 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a method for assisting an angled power tool operation, the method comprising the steps of determining, by the electronic controller of the power tool, a first angle between the power tool and the workpiece based the first distance to the workpiece and the second distance to the workpiece; and indicating, by the electronic controller, the first angle between the power tool and the workpiece with an angle output indicator of the power tool, wherein the first angle between the power tool and the workpiece is an angle between the power tool and an edge of the workpiece for making an angled cut in combination with the remaining limitations of the claims.

Claims 19 - 22 are allowable over the Prior Art of Record because it fails to teach or suggest a power tool for implementing an angled cut, the power tool comprising a controller including an electronic processor and a memory storing instructions that when executed by the electronic processor configure the controller to 5Application No. 16/559,864Response to February 7, 2022 Non-Final Office ActionAttorney Docket No. 066042-6251-US02measure, with the second edge distance sensor, a second distance to the edge of the workpiece; calculate an angle between the power tool and the edge of the workpiece based on the first distance and the second distance; and indicate with the angle output indicator, the angle between the power tool and the edge of the workpiece in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is considered of relevance but fail to teach the combination as claimed:
Reese et al. (US 10,377,008)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 11, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861